IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





 NO. PD- 1889-11


DAVID LEN MOULTON, Appellant
 v.

 THE STATE OF TEXAS

 

ON APPELLANT'S MOTION FOR BAIL PENDING APPEAL
UNDER ARTICLE 44.04(h), V.A.C.C.P. 

		         FROM THE SIXTH COURT OF APPEALS
 					CASS COUNTY


 O R D E R 


 Per curiam.

 Appellant was convicted of murder in Cause No. 2008F00339 in the 5th District Court
of Cass County.  The trial court sentenced him to confinement for 60 years.  The Court of
Appeals reversed the conviction and remanded the case to the trial court.  Moulton v. State,
__ S.W.3d __, No. 06-10-00100-CR (Tex. App. - Texarkana, delivered October 19, 2011). 
The State filed a petition for discretionary review, which this Court granted on February 1,
2012.
	Appellant has applied to this Court under Article 44.04(h) of the Code of Criminal
Procedure, to set a reasonable bail pending final determination of the appeal.  However,
before this Court can set a reasonable bail we must have adequate information upon which
to determine a reasonable amount.  Appellant fails to provide adequate information.  See
Montalvo v. State, 786 S.W.2d 710 (Tex.Cr.App. 1989).  
	Therefore, Appellant must redraft his request for bail under Art. 44.04(h) so that this
Court may set a reasonable bail. 
	IT IS SO ORDERED this the 18th day of May, 2012.

Do not publish